DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,979,764 in view of  Toupet et al. US Patent Publication No. 2015/0193816.

Regarding Claims 1, 11, and 17 of the instant invention, Claim 1 of U.S. Patent No. 10,979,764 recites a method, apparatus and a non-transitory computer-readable storage medium comprising: correcting demographic-based impressions of media provided by a provider site over a network, the method comprising:
obtaining first demographic-based impressions transmitted via a network in response to access to media by a first set of panelists;
 obtaining, from a database proprietor, second demographic-based impressions of the media accessed by a second set of persons; and
 computing at least partially corrected demographic-based impression values by multiplying a vector of database proprietor impression data by a pseudo-inverse matrix;
wherein the at least partially corrected demographic-based impression values are computed to determine misattribution correction factors improving accuracy of impression-based data.
Claim 1 of U.S. Patent No. 10,979,764 differs from Claims 1, 11, and 17 of the instant invention in that it fails to disclose the impression-based data associated with a shared client device, misattributions associated with the shared client device corrected using the misattribution correction factors.
In an analogous art, Toupet discloses that the impression-based data associated with a shared client device, misattributions associated with the shared client device corrected using the misattribution correction factors [0032 & 0123].
Therefore, it would have been obvious to modify the method of Claim 1 of U.S. Patent No. 10,979,764 with Toupet’s teachings to monitor and correct misattributions of media impressions [Toupet 0002].

Regarding Claims 2, 12, and 18, the combination of U.S. Patent No. 10,979,764 and Toupet discloses a method, apparatus and a non-transitory computer-readable storage medium further including forming  the pseudo-inverse matrix determined based in part on the first demographic- based impressions [U.S. Patent No. 10,979,764 Claim 1].

Regarding Claims 3, 13, and 19, the combination of U.S. Patent No. 10,979,764 and Toupet discloses a method, apparatus and a non-transitory computer-readable storage medium, wherein the pseudo-inverse matrix is generated based on a replacement of non-zero diagonal entries with a corresponding reciprocal value [U.S. Patent No. 10,979,764 Claim 21].


Regarding Claims 4, 14, and 20, the combination of U.S. Patent No. 10,979,764 and Toupet discloses a method, apparatus and a non-transitory computer-readable storage medium, further including forming third demographic-based impressions of the media based on the second demographic-based impressions [U.S. Patent No. 10,979,764 Claim 1].

Regarding Claims 5 and 15, the combination of U.S. Patent No. 10,979,764 and Toupet discloses a method and apparatus, wherein forming third demographic-based impressions includes using a truncated value of the pseudo-inverse matrix, the truncated value based on a threshold applied to the pseudo-inverse matrix [U.S. Patent No. 10,979,764 Claim 2].

Regarding Claims 6 and 16, the combination of U.S. Patent No. 10,979,764 and Toupet discloses a method and apparatus, wherein forming third demographic-based impressions includes applying a damping factor to the pseudo-inverse matrix [U.S. Patent No. 10,979,764 Claim 3].

Regarding Claim 7, the combination of U.S. Patent No. 10,979,764 and Toupet discloses a method, wherein the damping factor is a percentage of a maximum singular value of the pseudo-inverse matrix, the percentage of the maximum singular value any percentage resulting in tuning of remaining singular values of the pseudo-inverse matrix [U.S. Patent No. 10,979,764 Claim 4].

Regarding Claim 8, the combination of U.S. Patent No. 10,979,764 and Toupet discloses a method, further including damping a singular value of the pseudo-inverse matrix to reduce a high noise component resulting from truncation of the pseudo-inverse matrix [U.S. Patent No. 10,979,764 Claim 5].

Regarding Claim 9, the combination of U.S. Patent No. 10,979,764 and Toupet discloses a method, wherein the singular value is damped when the singular value is determined to be greater than the damping factor [U.S. Patent No. 10,979,764 Claim 6].

Regarding Claim 10, the combination of U.S. Patent No. 10,979,764 and Toupet discloses a method, wherein forming the pseudo-inverse matrix includes replacing a non-zero diagonal entry with its reciprocal and transposing the resulting matrix [U.S. Patent No. 10,979,764 Claim 7].

Claims 1-2, 4-7, 11-12, 14-18 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,469,903 in view of  Toupet et al. US Patent Publication No. 2015/0193816.

Regarding Claims 1, 11, and 17 of the instant invention, Claim 1 of U.S. Patent No. 10,469,903 recites a method, apparatus and a non-transitory computer-readable storage medium comprising: correcting demographic-based impressions of media provided by a provider site over a network, the method comprising:
obtaining first demographic-based impressions transmitted via a network in response to access to media by a first set of panelists;
 obtaining, from a database proprietor, second demographic-based impressions of the media accessed by a second set of persons; and
 computing at least partially corrected demographic-based impression values by multiplying a vector of database proprietor impression data by a pseudo-inverse matrix;
wherein the at least partially corrected demographic-based impression values are computed to determine misattribution correction factors improving accuracy of impression-based data.
Claim 1 of U.S. Patent No. 10,469,903 differs from Claims 1, 11, and 17 of the instant invention in that it fails to disclose the impression-based data associated with a shared client device, misattributions associated with the shared client device corrected using the misattribution correction factors.
In an analogous art, Toupet discloses that the impression-based data associated with a shared client device, misattributions associated with the shared client device corrected using the misattribution correction factors [0032 & 0123].
Therefore, it would have been obvious to modify the method of Claim 1 of U.S. Patent No. 10,469,903 with Toupet’s teachings to monitor and correct misattributions of media impressions [Toupet 0002].

Regarding Claims 2, 12, and 18, the combination of U.S. Patent No. 10,469,903 and Toupet discloses a method, apparatus and a non-transitory computer-readable storage medium further including forming  the pseudo-inverse matrix determined based in part on the first demographic- based impressions [U.S. Patent No. 10,469,903 Claim 1].

Regarding Claims 4, 14, and 20, the combination of U.S. Patent No. 10,469,903 and Toupet discloses a method, apparatus and a non-transitory computer-readable storage medium, further including forming third demographic-based impressions of the media based on the second demographic-based impressions [U.S. Patent No. 10,469,903 Claim 1].

Regarding Claims 5 and 15, the combination of U.S. Patent No. 10,469,903 and Toupet discloses a method and apparatus, wherein forming third demographic-based impressions includes using a truncated value of the pseudo-inverse matrix, the truncated value based on a threshold applied to the pseudo-inverse matrix [U.S. Patent No. 10,469,903 Claim 3].

Regarding Claims 6 and 16, the combination of U.S. Patent No. 10,469,903 and Toupet discloses a method and apparatus, wherein forming third demographic-based impressions includes applying a damping factor to the pseudo-inverse matrix [U.S. Patent No. 10,469,903 Claim 4].

Regarding Claim 7, the combination of U.S. Patent No. 10,469,903 and Toupet discloses a method, wherein the damping factor is a percentage of a maximum singular value of the pseudo-inverse matrix, the percentage of the maximum singular value any percentage resulting in tuning of remaining singular values of the pseudo-inverse matrix [U.S. Patent No. 10,469,903 Claim 5].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        

/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424